            Case 1:19-cr-00870-JMF Document 51
                                            52 Filed 01/05/21
                                                      01/06/21 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                            United States Attorney
                                            Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        January 5, 2021

  BY ECF AND EMAIL

  The Honorable Jesse M. Furman
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

         Re:     United States v. Mustapha Raji, 19 Cr. 870 (JMF)

  Dear Judge Furman:

          The Government and the defendant write jointly in response to the Court’s direction that
  the parties submit a letter indicating our views on whether the proceeding scheduled for January
  20, 2021 should be held. (See Dkt. Entry No. 50). The parties request that the proceeding
  scheduled for January 20, 2021 be held. The parties have conferred and the Government is
  informed that the defendant will likely file one or more motions, including a motion to suppress,
  by the defendant’s motion deadline of January 15, 2021.

          The parties also request a virtual pretrial conference, so that the defendant need not travel
  to New York and risk additional exposure to the coronavirus. The defendant waives his appearance
  at either an in-person proceeding or a virtual proceeding. The parties are available at the following
  dates and times: January 20 after 11:00 a.m.; January 21 before 2:30 p.m.; January 22 after 12:00
  p.m.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                          By:
                                                 Dina McLeod/Eun Young Choi
                                                 Assistant United States Attorneys
                                                 (212) 637-1040/ -2187
The Court will hold a teleconference on January 20, 2020, at 3:00 p.m., in which the defendant shall also
participate. The defendant and counsel should join the conference by calling the Court's dedicated
conference call line at (888) 363-4749, using access code 542-1540 followed by the pound (#) key.
Members of the public may access the conference using the same call-in information, but will be placed in
listen-only mode. Recording of the conference is prohibited by law. The Clerk of Court is directed to
terminate Doc. #51. SO ORDERED.



                                      January 5, 2021
